Citation Nr: 1114381	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-03 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for avascular necrosis of the hips, to include as secondary to medications prescribed for service-connected asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1977 to August 1999.

This matter arises before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In February 2011, the Veteran testified at a Central Office hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.


FINDING OF FACT

The competent evidence of record shows that the Veteran's avascular necrosis of the hips was caused by the medications he was prescribed in service to treat his service-connected asthma.


CONCLUSION OF LAW

Avascular necrosis of the hips is proximately due to the Veteran's service-connected asthma.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010); 38 C.F.R. § 3.310 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 
 Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In light of the full grant of benefits for the Veteran's claim of entitlement to service connection for avascular necrosis of the hips, the Board notes that no further notification or assistance is necessary to develop facts pertinent to the claim at this time. 

Legal Criteria

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2010)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claim's (Court) 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which favors the claimant.  See 38 C.F.R. § 3.310 (2006).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran contends that his avascular necrosis of the hips was caused by the steroids he was prescribed in service to treat his service-connected asthma.  The Board notes that the Veteran was granted service-connection for asthma in December 1999.  At the outset, the Board observes that the Veteran's private doctors have confirmed his diagnosis of avascular necrosis and that he has had bilateral hip replacement surgeries.  Thus, it is clear that the Veteran has a currently diagnosed hip disability.  
 
The competent post-service evidence of record begins with a June 2004 letter from the Veteran's private orthopedic surgeon, Dr. P.M.  The doctor described the Veteran's hip problem as a sequelae of avascular necrosis of the femoral head bilaterally.  He then stated that the Veteran's history is significant for use of corticosteroids over an extended period to control respiratory problems.  The Veteran had no other risk factors by history or examination.  Although the etiology of steroid-induced avascular necrosis was unclear, Dr. P.M. found that it probably stemmed from an alteration in liver metabolism that caused fatty particles to form, which included blood flow within the bone of the femoral head.
 
Then, the Veteran sought a consultation from another doctor, Dr. R.A.P., at Andrews Air Force Base in October 2004.  The Veteran presented to Dr. R.A.P. with complaints of increasing left hip pain with similar episodes of right hip pain.  The Veteran's past medical history was significant for a right hip avascular necrosis that was treated with cord decompression in 2004.  An X-ray revealed stage 2 avascular necrosis on the left and stage 3 avascular necrosis on the right.  Dr. R.A.P. found that the Veteran more likely than not had developed bilateral avascular necrosis of his hips secondary to steroid use, "presumably" secondary to his asthma.  Otherwise, he found that other etiologies could not be entirely excluded. 

In July 2005, Dr. R.A.P. wrote that the Veteran was diagnosed with bilateral avascular necrosis of the femoral heads resulting in severe arthritis of both hip joints.  In his opinion, the most likely etiology of the Veteran's hip disease was the intermittent, required, use of steroids to treat the Veteran's reactive airway disease.  A year later, Dr. P.M. wrote a letter signaling that he agreed with Dr. R.A.P.  In July 2006, he wrote that the Veteran underwent bilateral total hip replacements for avascular necrosis in the last three years.  Dr. P.M. explained that the Veteran had no risk factors for avascular necrosis other than the use of corticosteroids for respiratory problems, which he required for an extended period.  Thus, Dr. P.M. concluded with a "high degree of medical certainty" that it was probable and more than likely that the use of corticosteroids was the cause of the Veteran's hip disease.  

VA also obtained a medical opinion from a Board certified internist and cardiologist in August 2006.  This doctor reviewed the Veteran's entire claims file and acknowledged that avascular necrosis can be secondary to prolonged steroid use.  However, he found that a review of the claims file failed to reveal that the Veteran was on long term steroid use.  Instead, he found records of one episode of treatment for approximately 10 days with nothing else to suggest that the Veteran was on chronic steroid therapy.  Therefore, the doctor concluded that it was less likely than not that the Veteran's avascular necrosis was due to steroid use in service.

It appears that the August 2006 compensation and pension opinion relied on the Veteran's March 1999 medical evaluation board report.  That report indicates that the Veteran was treated from 1987 through June 1989 for a reactive airway disease with various combinations of Theophyllines and beta agonist inhalers.  Between that time and December 1997, the Veteran's condition was stable and maintained on beta agonists.  Furthermore, the report notes that there was a single episode where steroids were given to the Veteran orally for one and one-half weeks and that the Veteran had been aggressively managed on a combination of Intal, Aerobid, and Proventil from September through December 1998 with better control of his symptoms.  

However, Aerobid is classified as an anti-inflammatory steroid.  In addition to the dates noted in the medical evaluation board report, the Veteran stated on his report of medical history accompanying his March 1999 retirement examination that he was currently taking Aerobid for his asthma.  Furthermore, a note dated May 1989 indicates that the Veteran was unable to take Benadryl because of sedation and was prescribed a steroid, Prednisone, instead.  That note instructed the Veteran to take Prednisone for 12 days.  Thus, the Board finds that Veteran had significantly more than "one episode of treatment for approximately ten days" of steroid therapy.  As a result, the Board affords less probative value to the August 2006 compensation and pension opinion than the opinions from the Veteran's private doctors.

Therefore, in light of the foregoing evidence, the Board finds that the preponderance of the evidence does not weigh against the Veteran's claim.  Thus, service connection for avascular necrosis of the hips is warranted, and the Veteran's appeal is granted.



ORDER

Entitlement to service connection for avascular necrosis of the hips, to include as secondary to medications prescribed for service-connected asthma, is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


